EXHIBIT 32.2 OPTi Inc. CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of OPTi Inc. (the “Company”) on Form 10-Q for the quarterly period ended September 30, 2011 as filed with the Securities and Exchange Commission on the d the date hereof (the “Report”).I, Bernard T. Marren, Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. section 1350, as adopted pursuant to section 906 of the Sarbanes- Oxley Act of 2002, that: The Report fully complies with requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in this Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/Michael Mazzoni Date:November 14, 2011 Michael F. Mazzoni, Chief Financial Officer
